76 F.3d 375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard A. SMITH, Plaintiff-Appellant,v.Parker EVATT;  Tony Ellis;  Larry C. Batson;  PrisonIndustries/Private Sector Division of The South CarolinaDepartment of Corrections;  John Doe, President of EscodCorporation of Myrtle Beach, South Carolina;  Gene Baker,Defendants-Appellees.
No. 95-7903.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 18, 1996.Decided:  February 8, 1996.

Leonard A. Smith, Appellant Pro Se.  Wilburn Brewer, Jr., Thomas C.R. Legare, Jr., Nexsen, Pruet, Jacobs & Pollard, Columbia, SC, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying Appellant's motions for an expedited ruling, for removal of a protective order, and to substitute magistrate judges.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED